Citation Nr: 9916879	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-47 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for a post-operative right 
(major) wrist disorder, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 indicates that he had active 
military service from September 11, 1979, to January 30, 
1980.  He also had subsequent periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's post-operative right (major) wrist 
disorder.  Two subsequent rating decisions, issued by the RO 
in August 1993 and September 1993, confirmed the denial.  The 
veteran filed a notice of disagreement in October 1993.  

The veteran underwent surgery for his right wrist at the 
Richmond, Virginia, VA Medical Center (VAMC) in September 
1993, and filed a claim for a temporary total rating pursuant 
to the provisions of 38 C.F.R. §§ 4.29, 4.30.  In a January 
1994 rating decision, the RO granted a temporary total rating 
under 38 C.F.R. § 4.30, effective from September 14, 1993, to 
January 1, 1994.  Thereafter, the RO assigned a 20 percent 
rating for a post-operative right (major) wrist disorder.  

Subsequently, the veteran continued his appeal for a higher 
rating.  In an October 1995 rating decision, the RO denied a 
rating in excess of 20 percent for the post-operative right 
(major) wrist disorder.  The veteran filed a notice of 
disagreement with this determination in October 1995, and a 
statement of the case was provided by the RO in April 1997.  
The veteran filed a substantive appeal in August 1997, and 
asserted that he had filed a notice of disagreement with the 
April 1993 rating decision, which was received by the RO on 
October 25, 1993, but that the RO had failed to issue a 
statement of the case until after he had submitted the 
October 1995 notice of disagreement.  In a September 1997 
supplemental statement of the case, the RO acknowledged this 
error, and conceded that the veteran's appeal arose from the 
April 1993 rating decision.  

In his August 1997 substantive appeal, the veteran also 
raised the issue of whether there was clear and unmistakable 
error in the choice of the diagnostic rating code assigned to 
his service-connected right (major) wrist disorder from 
January 28, 1988, to December 31, 1993.  In a November 1997 
rating decision, the RO denied this claim.  The veteran was 
informed of this denial by letter dated November 13, 1996.  
He filed a notice of disagreement that was received by the RO 
on October 7, 1997; and a statement of the case was provided 
to him on that same date.  He filed his substantive appeal on 
February 12, 1998.  

In a May 1998 letter, the RO informed the veteran that he had 
not filed a timely substantive appeal on the issue of whether 
there was clear and unmistakable error in the choice of 
rating code assigned to his service-connected right (major) 
wrist disorder from January 28, 1988, to December 31, 1993.  
He was also advised of his appellate rights with regard to 
this determination.  There is no appeal of the timeliness 
issue currently in the record before the Board.  

Without a timely substantive appeal, there is no appeal.  
38 C.F.R. § 20.200 (1998).  Therefore, while the veteran's 
representative included discussion of the issue of whether 
there was clear and unmistakable error in the choice of 
rating code assigned to the veteran's service-connected right 
(major) wrist disorder from January 28, 1988, to December 31, 
1993, on his April 1998 VA Form 646, the Board has no 
jurisdiction over the issue at this time, and it will not be 
addressed herein.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The current manifestations of the veteran's service-
connected post-operative right (major) wrist disorder 
include:  complaints of pain; nonunion of the scaphoid with 
subsequent excision of that bone; and advanced arthritic 
changes with marked limitation of motion and a demonstrated 
functional loss.  

CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent, for a post-operative 
right (major) wrist disorder, with nonunion of the right 
scaphoid and subsequent excision of that bone, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.71a, Diagnostic Code 5211 (1998).

2.  A separate rating of 10 percent, and no more, for a post-
operative right (major) wrist disorder, with advanced 
arthritic changes, based upon findings of limitation of 
motion and functional loss, is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5215 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an April 1993 letter, the veteran requested an increased 
rating for his service-connected right wrist disability.  He 
reported that he sometimes experienced pain and swelling in 
the right wrist while trying to perform his job duties.  His 
supervisor had instructed him to stop working and go home on 
those occasions.  

At VA orthopedic examination in April 1993, the veteran 
related that he had injured his right wrist in the military, 
and that, since that time, he had experienced chronic, 
intermittent right wrist pain.  On examination, the right 
wrist was found to be within normal limits.  He had normal 
range of motion, no deformity, and no tenderness.  He 
exhibited good hand grip and strength.  X-rays revealed an 
old fracture of the scaphoid, without evidence of bony union.  
Degenerative changes of the scaphoid were noted.  The final 
diagnosis was status post old fracture of the right scaphoid, 
without bony union, associated with degenerative changes of 
the scaphoid.  

VA outpatient treatment reports, dated in April and May 1993, 
indicate that the veteran was seen for complaints of pain and 
swelling in his right wrist.  It was noted that he had 
markedly decreased range of motion of the right wrist.  Grip 
strength was 5/5, and sensation was intact.  There was no 
clicking.  X-rays showed nonunion of the right scaphoid with 
sclerotic changes.  It was recommended that he follow-up with 
the next available hand clinic appointment.  

A VA summary reported that the veteran was hospitalized in 
the Richmond VAMC from September 8, 1993, to September 13, 
1993.  It was noted that he had a history of a right wrist 
injury ten years previously, when he had fractured his 
scaphoid, but it was left untreated.  He had continued to 
experience pain and stiffness in the wrist.  Current 
evaluation demonstrated tenderness over the radial side of 
the wrist.  The Wharton test was negative.  Range of motion 
of the wrist showed dorsiflexion to approximately 15 degrees, 
and palmar flexion to 35 degrees.  The distal radio-ulnar 
joint was normal, and there were no neurological changes.  X-
rays showed chronic scaphoid nonunion, with degenerative 
changes of the radio-scaphoid joint.  Osteophytes were also 
detected over the radius and carpal bones.  The veteran 
underwent an intercarpal fusion, with scaphoid excision on 
September 10, 1993.  The capitate, lunate, hamate, and 
triquetral bones were fused, and the scaphoid was removed.  
He was discharged in stable condition.  

A VA outpatient record indicates that the veteran was seen 
for surgical follow-up in October 1993.  Physical examination 
of the right hand revealed marked stiffness of the 
radiocarpal joint, with approximately 5 degrees of palmar 
flexion and 5 degrees of dorsiflexion.  There was no 
tenderness to palpation, and sensation was intact.  Grip 
strength was decreased.  X-rays showed good fusion mass at 
the intercarpal area.  The impression was that the wrist was 
healing.  He was referred to Occupational Therapy for a volar 
splint in neutral position.  Gentle, active range of motion 
exercises for the right wrist were advised.  He was to 
follow-up at the Hand Clinic in four weeks.  

The veteran was seen in the VA Hand Clinic in November 1993.  
Physical examination showed that the right wrist was slightly 
tender, and the scar was healed.  Range of motion studies 
revealed no dorsiflexion.  Palmar flexion was demonstrated to 
10 degrees, and radial and ulnar deviation were demonstrated 
from 5-10 degrees.  Grip and pinch were decreased.  Sensation 
was within normal limits.  He was advised to continue with 
Occupational Therapy, and to follow-up in six weeks.  

A VA outpatient record, dated in October 1995, indicates that 
the veteran was seen for continued complaints of right wrist 
pain.  Physical examination revealed tenderness over the 
radiocarpal joint.  Range of motion studies showed 
dorsiflexion to zero degrees, and palmar flexion to 20 
degrees.  The diagnostic impression was degenerative joint 
disease.  He was referred to another physician for possible 
wrist fusion.  

In an August 1996 letter, the veteran's supervisor, Phyllis 
Wyatt, reported that the veteran had difficulty performing 
his daily work tasks because of the pain and swelling 
associated with his right wrist.  She included records which 
documented the time he missed from work due to this 
disability.  

At VA orthopedic examination in August 1996, it was noted 
that the veteran was right-hand dominant, and that he had 
sustained a fracture of the right scaphoid approximately 13 
years before, while he was in the military.  He had developed 
problems with the wrist, including traumatic arthritis.  In 
September 1993, he had undergone an intercarpal fusion and 
excision of the scaphoid.  He reported that the surgery 
relieved his symptoms somewhat; however, he continued to 
experience a great deal of pain.  He said his range of motion 
was markedly restricted, his wrist hurt practically all the 
time, and his wrist swelled with significant use.  He 
occasionally used a wrist splint which immobilized the wrist.  
This did not totally relieve all of his symptoms.  He said he 
worked in housekeeping, which required heavy and repetitive-
type work.  He often had difficulty with these activities.  
He took Ibuprofen for the pain, but it only helped in a 
limited degree.  He had been seen at the Orthopedic Clinic, 
and was considered for a wrist arthrodesis.  However, the 
appointment had to be changed, and he had never returned.  

Upon clinical evaluation, there was noted to be a serpentine 
incision on the dorsum of the right wrist, which extended 
approximately 12 centimeters.  It was well healed.  Range of 
motion studies revealed that the veteran had no dorsiflexion, 
either actively or passively, and the wrist was held in 
neutral position in this regard.  Palmar flexion of the wrist 
was to 30 degrees; ulnar and radial deviation were to 10 
degrees.  He exhibited diminished grip strength involving the 
fingers, but he was able to touch his fingertips into his 
palm.  Neurologically, the extremity was grossly intact.  
Radiographs were reviewed, and showed an absent scaphoid, a 
great deal of degenerative changes, and evidence of an 
intercarpal fusion involving the ulna and carpal bones.  The 
impression was significant traumatic arthritis of the right 
wrist, status post scaphoid excision which had left a void.  
There was markedly decreased range of motion and a great deal 
of pain, compatible with advanced arthritic changes.  There 
was also significant functional impairment.  A wrist 
arthrodesis was recommended.  

II.  Analysis

The Board finds the veteran's claims for an increased rating 
for a post-operative right (major) wrist disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has held that, 
when a veteran asserts that a service-connected disability 
has increased in severity, the claim for an increased rating 
is generally well grounded.  See Arms v. West, 12 Vet.App. 
188, 200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  Furthermore, after reviewing the record, the 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 
U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordina-tion, impaired ability to execute skilled 
movements smoothly; (f) Pain on move-ment, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  . . .  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet.App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that such a separate rating 
must be based upon additional disability.  Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion under DC's 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, the 
General Counsel noted that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The rating decisions in the claims file reflect that the 
veteran's disability is, at present, evaluated under the 
provisions of DC 5211 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a.  DC 5211 pertains to 
"impairment of the ulna."  Nonunion in the lower half of 
the ulna of the major arm is assigned a 20 percent disability 
rating.  Nonunion in the upper half of the ulna of the major 
arm, with false movement, and without loss of bone substance 
or deformity, warrants a 30 percent disability rating.  DC 
5212 pertains to "impairment of the radius."  Nonunion in 
the upper half of the radius of the major arm is assigned a 
20 percent disability rating.  Nonunion in the lower half, 
with false movement, and without loss of bone substance or 
deformity, warrants a 30 percent disability rating.  A note 
following those diagnostic codes directs that, in all the 
forearm and wrist injuries, i.e., codes 5205 through 5213, 
multiple impaired finger movements due to tendon tie-up, or 
muscle or nerve injury, are to be separately rated and 
combined not to exceed the rating for loss of use of the 
hand.  

Traumatic arthritis is rated as degenerative arthritis.  DC 
5010.  Degenerative arthritis is rated based upon the 
limitation of motion of the specific joint or joints 
involved.  DC 5003.  Full range of motion of the wrist is 
measured from 0 degrees to 70 degrees in dorsiflexion; from 0 
degrees to 80 degrees in palmar flexion; from 0 degrees to 45 
degrees in ulnar deviation; and from 0 degrees to 20 degrees 
in radial deviation.  38 C.F.R. § 4.71, Plate I.  For either 
the major or the minor arm, where dorsiflexion is less than 
15 degrees, or palmar flexion is limited in line with the 
forearm, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
DC 5215.  Favorable ankylosis of the wrist of the major arm, 
in 20 degrees to 30 degrees dorsiflexion, is assigned a 30 
percent disability rating.  Ankylosis of the wrist of the 
major arm, in any other position except favorable, warrants a 
40 percent disability rating.  38 C.F.R. § 4.71a, DC 5214.  

In view of the objective evidence of record, and considering 
the guidance set forth above, we find that the veteran is not 
entitled to more than a 20 percent rating for the nonunion of 
the scaphoid with subsequent excision of that bone, under the 
rating criteria provided by DC 5211 or DC 5212.  It is not 
shown that the veteran has impairment in the upper half of 
the ulna.  Similarly, it is not shown that he has impairment 
in the lower half of the radius, with false movement, to 
warrant a 30 or 40 percent rating under DC 5212.  Hence, a 
higher rating under either of these codes may not be 
assigned.  In addition, it is not shown that the veteran has 
impaired finger movements due to tendon tie-up, muscle or 
nerve injury that warrant separate ratings at this time.  
While it was noted on VA examination in August 1996 that the 
veteran exhibited diminished grip strength involving his 
fingers, he was able to touch his fingertips into his palm, 
and neurologically, the extremity was reported to be grossly 
intact.  

However, our analysis as to the veteran's right (major) wrist 
disorder does not end there.  We do find that a separate, 
additional 10 percent rating, and no more, is warranted for 
the right (major) wrist, on the basis that arthritis has been 
clinically demonstrated and the veteran has been shown to 
have limitation of dorsiflexion, with functional loss, which 
would be compensably ratable if a separate disability.  
Accordingly, under the law discussed above (and without 
violating anti-pyramiding principles), we find that the 
veteran is entitled to a separate 10 percent rating, under DC 
5003-5215, in addition to the 20 percent assigned for the 
nonunion of the scaphoid with subsequent excision of that 
bone under DC 5211.  

Finally, the Board notes that, although a wrist arthrodesis 
has been recommended, the evidence of record does not reflect 
that the veteran has undergone such procedure.  Hence, a 
higher rating based on ankylosis of the wrist is not 
currently warranted.  See DC 5214.  



ORDER

An increased rating for a right (major) wrist disorder, with 
nonunion of the right scaphoid and subsequent excision of 
that bone, pursuant to DC 5211, is denied.

A separate rating, of 10 percent, for a right (major) wrist 
disorder, with advanced arthritic changes, based on findings 
of limitation of motion and functional loss, is granted.  The 
increased rating is subject to the laws and regulations 
controlling the award of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

